       Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                     ALBANY DIVISION                   Filed at       // .' z.,i /1   M
UNITED STATES OF AMERICA,                                                       5/'t,C , 2Q....(?______
                                                                                             l?u,
       Plaintiff,                                                      DEPUTY CLERK, U.S. DISTRICT COURT
                                                                         MIDDLE DISTRICT OF GEORGIA
v.                                                  CIVIL ACTION FILE NO.

MARY WOHL WENDER CRISP,                             1: 16-CV -0023 8-WLS
Individually, et al.

       Defendants.



     ORDER APPOINTING RECEIVER AND ENJOINING DEFENDANTS AND OTHERS

       THIS MATTER is before the Court on the Plaintiffs motion for appointment of Kevin

O'Halloran as receiver herein. Default has been entered against the defendants Mary

Wohlwender Crisp, in her individual capacity, and in her capacities as Executrix of the Estate of

Mary Bradley Cooper Wohlwender, Trustee of the Edward C. Wohlwender, Jr. , Credit Shelter

Trust and of the Marital Trust created under the Last Will and Testament of Edward C.

Wohlwender, Jr. ; and Wohlwender Estate Properties, LLC (collectively, the "Defendants").

(Doc. 37.) The Court finds that appointment of a receiver is warranted and appropriate, and

therefore ORDERS 1 as follows:

       1.      Plaintiffs Motion for Appointment of Receiver (Doc. 53) is hereby GRANTED,

as provided herein.




1
 This Order was submitted by Plaintiff as an attachment to its Motion for Appointment of
Receiver. (Doc. 53.) The Court previously ordered that Defendants may file a respon_se to the
motion to appoint receiver, but Defendants did not respond. (See Docs. 54 & 55; docket
generally.) The Court made minor, non-substantive edits and style adjustments herein.
        Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 2 of 11



       2.        Kevin O'Halloran should be, and hereby is, appointed, without bond, to serve as

receiver (in that office and capacity, the "Receiver") for the Defendants and for all of the

Receivership Assets (as defined below), all of which will form that part of the estate of

Defendants that is in receivership (the "Receivership Estate"). The term "Receivership Assets"

shall be construed broadly to include all real property of Defendants and interests in real property

of Defendants, wherever located. Except as otherwise provided herein with respect to actions

that may be taken by Plaintiff, the Receiver shall be exclusively authorized to administer the

Receivership Estate and to possess, manage, safeguard and dispose of the Receivership Assets.

Neither the Defendants nor any officer, director, shareholder, member, agent, beneficiary, or

employee of Defendants, nor any other person or entity claiming to have an ownership interest in

or control over the property of Defendants, shall have any authority or control over or with

respect to the Receivership Estate or any of the Receivership Assets.

       3.        Subject only to the rights and liens of Plaintiff, the Receiver shall have all powers

and rights to administer and manage the Receivership Estate and to assume custody and control

over all Receivership Assets, including, but not limited to, the following property:

                 a.     all documents evidencing ownership of any Receivership Assets,

       including, without limitation, all deeds and other evidence oftitle to any Receivership

       Asset;

                 b.     all documents evidencing leases of Receivership Assets;

                 C.     all insurance policies affecting or in any way pertaining to Receivership

       Assets;

                 d.     all documents evidencing mortgages, deeds of trust, liens, or other

       encumbrances affecting or pertaining to Receivership Assets;



                                                   2
       Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 3 of 11



                e.     all of Defendants' rent deposits, security deposits and other refundable

       deposits of money or other property, as well as all of each Defendant's rights to receive

       rent and storage fees;

       4.       Except as otherwise expressly restricted in this Order, the Receiver shall have and

possess all powers, privileges and prerogatives in accordance with 26 U.S.C. §§ 7402 and 7403,

including but not limited to those ordinarily provided to receivers under law. In addition, and

without limiting the generality of the foregoing, the Receiver is hereby authorized and

empowered to:

                a.     take immediate possession of, hold and secure all Receivership Assets;

                b.     manage, control, operate and maintain the Receivership Estate;

                c.     conduct all aspects of any leasing operations of Defendants, including,

       without limitation, continuation or termination of any service or employment

       arrangement or contract, and deliver such notices as the Receiver elects in his discretion

       relating to the conduct of such operations (including, without limitation, notices to

       employees of Defendants), with any disputes arising in connection therewith to be subject

       to the jurisdiction ofthis Court;

                d.     make such ordinary and necessary payments, distributions, and

       disbursements as the Receiver deems advisable or proper for the marshaling, maintenance

       or preservation of the Receivership Assets;

                e.     renew, cancel, terminate, or otherwise adjust any pending lease

       agreements to which Defendants are a party;

                f.     institute actions, suits or other proceedings to obtain possession or custody

       of or control over any Receivership Assets, in this Court or any other court or tribunal



                                                 3
Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 4 of 11



having competent jurisdiction, and institute, defend, compromise or adjust such actions or

proceedings in state or federal courts, as the Receiver in his discretion may deem to be

advisable for the protection and administration of the Receivership Estate;

       g.      prepare tax returns and related documents regarding the assets and

operation of the Receivership Estate;

       h.      file such reports and documents with federal , state and local officials as

are required or are deemed by the Receiver to be necessary or appropriate in connection

with the management of the Receivership Assets;

       1.      following at least five (5) business days' prior notice to Plaintiff and

Defendants, abandon any Receivership Assets that, in the exercise of the Receiver's

business judgment, are burdensome to the Receivership Estate;

       J.      engage attorneys, accountants, appraisers, brokers, auctioneers,

environmental experts, and other consultants and experts (collectively, the

"Professionals"), on terms acceptable to Plaintiff, to assist the Receiver in the

performance and discharge of his rights, powers, and duties hereunder and pay such

Professionals reasonable retainers and their fees and expenses as such become due and

payable; provided, however, that prior to any such payment by the Receiver to a

Professional, the Receiver shall provide copies of the Professional's invoices to Plaintiff,

who shall have a period of ten (10) business days after receipt of an invoice within which

to send a written objection to payment to the Receiver, and if an objection is timely made

by Plaintiff, the fees and expenses that are subject to the objection shall not be paid

except upon the subsequent written consent of Plaintiff or further order of this Court;




                                          4
Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 5 of 11



        k.      subject only to the requirements and limitations in this Order, sell, lease or

otherwise dispose of any and all of the Receivership Assets as part of an orderly

liquidation, or in such public auctions or private sales as the Receiver may deem

appropriate; and execute and deliver such deeds, bills of sale, and other related

documents in order to transfer all of Defendants' right, title and interest in and to any of

the Receivership Estate to any purchaser thereof;

       1.      pay from any funds generated by the disposition of Receivership Assets

the expenses of the Receivership Estate, including, without limitation, expenses for

utilities (gas, electric and water), supplies, wages and salaries, taxes (payroll, sales, and

ad valorem) and ordinary and necessary repairs and maintenance to any of the

Receivership Assets;

       m.      deal with all existing and prospective subcontractors, vendors, suppliers,

distributors, customers, licensors, licensees, landlords, tenants and subtenants of

Defendants, including, without limitation, by way of negotiating and executing leases,

licenses, and other agreements and any amendments, renewals, extensions, modifications,

or waivers of any leases, licenses, or other agreements between any Defendant and any

existing or prospective subcontractors, vendors, suppliers, distributors, customers,

licensors, licensees, landlords, tenants, and subtenants of Defendants, with any disputes

related to such dealings to be subject to the jurisdiction of the Court;

       n.      provide a written statement each month (for the prior month) of cash

receipts and cash disbursements to Defendants and Plaintiff as well as any other reports

and budgets reasonably requested by Plaintiff or required by the Court;




                                           5
        Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 6 of 11



               o.      take such other action as may be approved by this Court following prior

       notice to Plaintiff and Defendants.

In addition to the powers and instructions set forth hereinabove, the Receiver shall have all of the

powers of a receiver that are authorized by law and all other powers necessary or proper to

preserve and liquidate the Receivership Estate, and to perform obligations and exercise rights

and remedies under existing agreements between or among Defendants and any third parties that

affect or in any way pertain to the Receivership Assets.

       5.      The Receiver shall use his best efforts to sell any and all of the Receivership

Assets, by one or more public or private sales, as determined by the Receiver in the exercise of

his sound business judgment. The Receiver shall do so on such terms and conditions as the

Receiver determines to be in the best interests of the Receivership Estate, without the necessity

of the Receiver having obtained any appraisal of any of the Receivership Assets that are to be the

subject of a sale. Without limiting the generality of the foregoing, to the extent that the Receiver

elects to sell any of the Receivership Assets by one or more public sales, the Receiver, in the

exercise of his discretion and business judgment, may determine the terms, conditions and

procedures for the conduct of any such public sale, including, without limitation,

(i) identification of the Receivership Assets to be sold, (ii) the requirements that any person or

entity must satisfy to participate in any auction, and (iii) the time, date, and manner of any such

auction sale, provided that no auction shall be conducted sooner than ten (10) business days after

the date on which this Order is entered.

       6.      For any proposed public sale of the Receivership Assets, the Receiver shall file a

notice (the "Sale Notice") with the Court specifying the terms, conditions and procedures for

such proposed public sale. The Receiver promptly shall serve the Sale Notice on each of the



                                                  6
        Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 7 of 11



following persons or their counsel ("Interested Parties"): (i) Plaintiff and Defendants; (ii) all

persons who, based on a reasonable search of public records of liens and security interests, may

have or may assert an interest in the property proposed to be sold; and (iii) each person who has

in writing to Defendants or the Receiver expressed an interest in purchasing the property

proposed to be sold and provided in writing a name and address for such party in interest.

        7.      If an Interested Party wishes to object to a Sale Notice as being inadequate to give

fair notice of the terms and conditions of a proposed public sale, such Interested Party within any

deadlines identified in a Sale Notice shall file its written objection in this case, shall state therein,

with specificity, its grounds for objecting to such Sale Notice, and shall serve such objection on

the Receiver, Plaintiff, and Defendants. The Court may schedule a hearing or conference, as

necessary, to hear and resolve any timely objections. At such hearing, the objecting party shall

bear the burden of demonstrating that such Sale Notice fails to provide adequate notice of the

terms and conditions of the proposed sale and should be modified. Notwithstanding the filing of

any objection to the Sale Notice in accordance with this paragraph, until the Court enters an

Order directing otherwise, the Receiver shall be entitled to conduct the proposed public sale in

accordance with the Sale Notice as long as such sale complies with the applicable laws.

        8.      Plaintiff shall be authorized, at any time or times, to enter upon any location at

which the Receiver maintains any of the Receivership Assets for the purpose of inspecting any

Receivership Assets, including all records maintained by the Receiver that pertain to the

Receivership; conferring with officers, employees, or agents of the Receiver; and reviewing and

making copies of any and all documents at any time in the possession, custody or control of the

Receiver. The Receiver shall provide monthly to Plaintiff and Defendants reports of the

Receiver's operations, cash receipts, disbursements, and maintenance of the Receivership Estate.



                                                   7
        Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 8 of 11



In no event shall Plaintiff, by virtue of its exercising any right, power or privilege hereunder, be

deemed to be in possession or control of any Receivership Assets or any part of the Receivership

Estate, or to have asserted any supervisory control or decision-making authority with respect to

the management, operation, protection or maintenance of any Receivership Assets, and Plaintiff

shall not be deemed to have assumed any obligation under Defendants' agreements with any

third parties and shall not be liable for the use, maintenance, repair, or operation of any of the

Receivership Estate. All officers, attorneys and authorized representatives of Defendants shall

be entitled to review, inspect, and copy any documents referred to in this paragraph of the

Records during normal business hours and at their own expense.

       9.      Each Defendant and each of its officers, directors, agents, attorneys and

employees, all other persons acting at the direction of any Defendant, and each other person or

entity receiving notice of this Order by service or otherwise (but specifically excluding Plaintiff),

are hereby ordered immediately to (i) turn over to the Receiver possession of all of the

Receivership Assets; (ii) turn over to the Receiver all keys and entry cards to all Receivership

Assets; and (iii) cooperate with the Receiver in identifying and locating Receivership Assets and

transitioning the operations of any Receivership Assets to the Receiver.

        10.    During the pendency of this Receivership, absent express permission of this

Court, all actions by any creditors, lessors, landlords, taxing authorities and other persons and

entities seeking dispossession of Receivership Assets or the imposition of any lien or other

encumbrance upon an Receivership Asset from any Defendant or the Receivership Estate and all

others acting on behalf of any such creditors and other persons, including sheriffs, marshals, and

all officers and deputies, and their respective attorneys, servants, agents and employees, are, until

further order of this Court, hereby stayed.



                                                  8
        Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 9 of 11



Further, except for Plaintiff, all persons and entities who have or receive notice of this Order,

including (i) Defendants (and all officers, directors, employees, members and agents of

Defendants), (ii) all creditors of Defendants, and (iii) all persons or entities acting at the direction

or on behalf of any of the persons described in clauses (i) or (ii), including, without limitation,

sheriffs, marshals, and all officers and deputies, and their respective attorneys, servants, agents

and employees, are hereby RESTRAINED AND ENJOINED from (a) destroying, concealing,

using, collecting, taking possession of, transferring, asserting dominion or control over,

repossessing, seizing, attaching, garnishing, executing upon, seeking to impose a judicial lien

upon any Receivership Assets, (b) otherwise interfering with the possession, custody, control,

use, or management by the Receiver of any Receivership Assets or with the Receiver's exercise

of powers or discharge of duties under this Order, (c) cancelling, terminating or limiting any

insurance coverage, permits, registrations, certificates, licenses or contracts of any Defendant, or

(d) filing or prosecuting any actions or proceedings that involve the Receiver or that affect any

Receivership Assets, except to the extent authorized by the Receiver or to the extent that any

party to such action or proceeding may be required to answer or reply to any pending complaint,

motion or other pleading in order to avoid default.

        11.    The Receiver is authorized to file, record, or register this Order with appropriate

government offices and courts and to serve this Order on any person or entity whom the Receiver

reasonably believes to be in custody or control of other assets properly belonging to the

Receivership Estate.

        12.    The Receiver is authorized to communicate with all persons as he deems

appropriate to inform them of the status of this matter and the Receivership Estate. In

connection with any final report, accounting and discharge of the Receiver, the Receiver shall



                                                   9
       Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 10 of 11



seek and obtain final approval from the Court of the professional fees and expenses of the

Receiver, his firm and his counsel.

        13 .    Upon the request of the Receiver, the United States Marshal's Office, in any

judicial district, is hereby authorized to assist the Receiver in carrying out his duties to take

possession, custody or control of, or identify the location of, any assets, records or other

materials belonging to the Receivership Estate.

        14.    The Clerk of the Court is authorized and directed to make certified copies of this

Order, at the Receiver's request, for use by the Receiver.

        15.    Except for an act of gross negligence or willful misconduct, the Receiver and all

persons engaged by or employed by him shall not be liable for any loss or damage incurred by

Defendants or any other person by reason of any act performed or omitted to be performed by

them in connection with the discharge of their duties and responsibilities in this matter.

        16.    Any person asserting a lien upon any assets in the Receivership Estate, may

request, by written motion filed with the Court and with at least five (5) business days' notice to

Plaintiff and Defendants, a status conference or any other appropriate relief as to the results of

the Receiver's management and liquidation of the Receivership Estate, the necessity or

appropriateness of continuing the receivership, or whether any of the terms and conditions of this

Order should be amended or modified in any way.

        17.    The Receiver shall be authorized to apply to this Court, with notice to Plaintiff

and Defendants, for issuance of such other orders as may be necessary and appropriate in order

to carry out the mandate of this Court.




                                                  10
       Case 1:16-cv-00238-WLS Document 61 Filed 11/26/18 Page 11 of 11



        18.      This Court shall retain jurisdiction of this matter for all purposes, including,

without limitation, for the purpose of amending, interpreting and enforcing any of the provisions

of this Order.

        SO ORDERED this ,~Qft._ day of            ??_,   avev-iv~               2018.




                                                           ML~
                                                          W. LOUIS SAND~    IORJUDGE
                                                          UNITED STATES DISTRICT COURT




                                                    11
